Title: From George Washington to Nathaniel Ramsay, 13 August 1797
From: Washington, George
To: Ramsay, Nathaniel



Dear Sir,
Mount Vernon 13th Augt 1797.

The bearer, Mr Jno. Anderson, son of my Manager (with a light carriage) is sent for the calf from the Eastern shore, and the sheep mentioned in my last, if Mr Gough has them to spare. If you have not seen that Gentleman, and learnt that Andersons going to him would be fruitless, he is directed to proceed with the letter of which he is possessed, for Mr Gough.
I would thank you for causing the enclosed advertisement to be inserted three times with the interval of a week between each, the expence of which I will pay the Printer as soon as it is made known to me. Mrs Washington is greatly distressed and fateigued from the want of such a character as I am inviting.
Does the Baltimore Telegraph come under the description of a

Democratic Paper? or what is its character & reputation? With great esteem—I remain Dr Sir—Yr Obedt Servt

Go: Washington

